Citation Nr: 1116581	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is competent for VA purposes.  



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant is the deceased Veteran's spouse, and her daughter, E.E.R., de facto has been handling her affairs.  The Veteran had active duty service during World War II.  He died in March 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDING OF FACT

The Appellant lacks mental capacity to manage her affairs, including the disbursement of VA funds without limitation.  


CONCLUSION OF LAW

The Appellant is incompetent to manage the disbursement of her VA funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented in part at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims explicitly held that the notice and assistance provisions do not apply to competency determinations.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation.  38 U.S.C.A. § 3.353(a).  

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  
38 C.F.R. § 3.353(d). 

Evidentiary Standards 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Appellant.  38 U.S.C.A. § 5107(b). 

Analysis

The matter of competency involves specific inquiry into whether the Appellant lacks the mental capacity to manage his or her own affairs, including the disbursement of VA funds without limitation.  As noted above, there is a presumption in favor of competency when there is reasonable doubt as to the Appellant's mental capacity.  38 C.F.R. § 3.353(d).

Both the Appellant and her daughter contend that the Appellant is not mentally competent to manage her affairs.  In a letter received in April 2010, the Appellant specifically requested that her daughter be appointed as her custodian as she was recently diagnosed with Alzheimer's Disease.  A rating decision in March 2009 granted the Appellant service connection for the cause of the Veteran's death.  A rating decision in December 2007, granted her entitlement to aid and attendance allowance.  

The Appellant is competent to describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), and her daughter is competent to describe matters that she can observe, however their assertions are not competent evidence on the issue of the Appellant's mental competency which is medical in nature.   Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

While a lay person is competent to offer an opinion on a simple medical condition, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Appellant's mental competency is not a simple medical condition and as lay people, neither the Appellant nor her daughter are competent, through education, training, or experience to offer such an opinion.  

Nevertheless, the competent evidence of record consists of private medical records, dated in 2007 and 2009, which show the Appellant had a stroke in 1995, is blind, has coronary artery disease with diffuse myocardial ischemia, and diabetes.  A private medical doctor in November 2009 was of the opinion that she was totally and permanently disabled and required the care of a legal custodian.  More recently private hospital records in 2010, show the Appellant was diagnosed with Alzheimer's Disease.  As the Appellant has multiple disabilities, to include blindness and Alzheimer's disease, which significantly impact her mental capacity, the Board finds that the preponderance of the evidence shows that the Appellant lacks the mental capacity to manage her own affairs, including disbursement of VA funds without limitation, rebutting the presumption of competency, and therefore she is incompetent under 38 C.F.R. § 3.353(a).  38 U.S.C.A § 5107(b); 3.353(d); Sims v. Nicholson, 19 Vet. App. 453 (2007) (Veteran was mentally incompetent under 38 C.F.R. § 3.353(d) based on the preponderance of the evidence.). 






For these reasons and bases, the Board finds that the presumption of competence has been rebutted in this case since the most probative (competent and credible) evidence indicates the Appellant lacks the mental capacity to manage her affairs, including the disbursement of her VA funds without limitation. 
38 C.F.R. § 3.353(d).


ORDER

The Appellant is incompetent for VA purposes.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


